Citation Nr: 0316180
Decision Date: 07/16/03	Archive Date: 08/07/03

DOCKET NO. 00-01 258               DATE JUL 16, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Huntington, West Virginia

THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. What evaluation is warranted for a bilateral hearing loss from
March 6, 1998?

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from February 1974 to February
1977.

This appeal was initially before the Board of Veterans' Appeals
(Board) from a December 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Huntington, West
Virginia. In February and October 2001, the Board remanded this
matter for additional development. The case has now been returned
to the Board for further appellate consideration.

It is noted that the issue of entitlement to service connection for
a back disorder was previously before the Board and remanded for
further development. In an October 2002 rating decision, the RO
granted service connection for a back disorder. Since there has
been a full grant of benefits with regard to this issue, the matter
is no longer before the Board.

The United States Court of Appeals for Veterans Claims (Court) has
made a distinction between a veteran's dissatisfaction with the
initial rating assigned following a grant of service connection,
and a claim for an increased rating of an already service-connected
condition. In the case of initial ratings, separate ratings can be
assigned for separate periods of time based on the facts found, a
practice known as "staged" ratings. Fenderson v. West, 12 Vet. App.
119 (1999). As the issue pertaining to hearing loss involves an
original claim, the Board has styled it as shown on the title page.

FINDING OF FACT

Since March 6, 1998, bilateral hearing loss has been manifested by
a Level II puretone threshold average and speech discrimination in
the right ear, and a Level I in the left ear.

2 -

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss
from March 6, 1998, have not been met. 38 U.S.C.A. 1155, 5103,
5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.159, 3.326, 4.85,
Tables VI and VII, Diagnostic Code 6100 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of the
veteran's claim. Under 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West
2002), the obligations of VA with respect to the duties to assist
and notify a claimant as to the information and evidence necessary
to substantiate a claim for VA are defined. The primary
implementing regulations are published at 38 C.F.R. 3.102, 3.159,
3.326(a). These statutory and regulatory changes are liberalizing
and are applicable to this appeal. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-313 (1991).

The Board notes that the RO has considered this claim under the new
law. It is specifically noted that the January 2003 supplemental
statement of the case notified the veteran of the provisions of the
new law, and considered the veteran's claim in accordance with the
applicable law and regulations. In addition, it is noted that the
statement and supplemental statement of the case provided notice to
the veteran of what the evidence of record, to include VA
examinations, revealed, and why the evidence was insufficient to
grant the benefit sought on appeal. The January 2000 statement of
the case specifically notified the appellant of the evidence needed
to award an increased evaluation for hearing loss. In a January
2003 letter the RO again informed the veteran what he needed to
submit.

Thus, the record indicates that the veteran was provided with
notice of what VA has done with regard to his claim, notice of what
he could do to help his claim, and notice of the reasons for the
decision made. Because no additional evidence has been identified
by the veteran as being available but absent from the record, the
Board finds that any failure on the part of VA to further notify
the veteran what

3 -

evidence would be secured by VA and what evidence would be secured
by the veteran is harmless. Quartuccio v. Principi, 16 Vet. App.
183 (2002).

Service-connected disabilities are rated in accordance with the
VA's Schedule for Rating Disabilities which is based on average
impairment of earning capacity. Separate diagnostic codes identify
the various disabilities. 38 U.S.C.A. 1155. The severity of hearing
loss is ascertained, for VA rating purposes, by the application of
the criteria set forth at 38 C.F.R. 4.85. Under these criteria, the
degree of disability for hearing loss is determined by application
of a rating schedule that establishes acuity levels, ranging from
Level I (for essentially normal acuity) through Level XI (for
profound deafness).

In the case at hand, the veteran's hearing loss, as assessed by a
January 1999 examination, indicates that his puretone threshold
average at 1000, 2000, 3000, and 4000 hertz was 26.25 dB in each
ear. His speech recognition was 92 percent in the right ear, and 96
percent in the left ear.

A December 1999 examination report indicates that his puretone
threshold average at 1000, 2000, 3000, and 4000 hertz was 21.25 dB
in each ear. His speech recognition was 96 percent in each ear.

June 2002 examinations indicate that his puretone threshold average
at 1000, 2000, 3000, and 4000 hertz was 21.25 dB in the right ear,
and 23.75 dB in the left ear. His speech recognition was 88 percent
in the right ear and 96 percent in the left ear.

Under 38 C.F.R. 4.85, Table VI, the degree of hearing loss shown in
this case, using the most severe hearing loss (noted in June 2002),
would be assigned a Level II for the right ear, and a Level I for
the left ear. Under 38 C.F.R. 4.85, Table VII, this degree of
bilateral hearing loss warrants a noncompensable evaluation. As
such, an increased rating for bilateral hearing loss cannot be
granted under the schedular criteria.

In reaching this decision the Board considered whether the veteran
is entitled to "staged" ratings as prescribed by the Court in
Fenderson. However, at no time

- 4 -

since March 6, 1998, has the veteran's bilateral hearing loss been
shown to be at a compensable level.

Finally, the Board considered the doctrine of reasonable doubt;
however, as the preponderance of the evidence is against the
veteran's claim, the doctrine is not for application. Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Since March 6, 1998, the veteran has not demonstrated a compensably
disabling bilateral hearing loss. The appeal is denied.

REMAND

In the October 2001 remand, the Board requested that VA examination
be conducted in order to ascertain whether the veteran's bilateral
knee disorders are related to active duty service. However, the VA
examinations of record have not responded to the question posed by
the Board. Accordingly, the Board is remanding this matter for the
RO to comply with the October 2001 remand. See Stegall v. West, 11
Vet. App. 268 (1998).

The RO should do the following:

1. Return the file to the VA examiner who conducted the July 2002
study. Following review of July 2002 report and all the evidence of
record, the examiner must opine whether it is at least as likely as
not that the veteran's bilateral knee disorders are related to
service. A complete rationale must be provided for any opinion
offered.

5 -

2. If the July 2002 examiner is not available, the veteran should
be afforded a new VA examination to determine the nature and
etiology of any right and left knee disorder. It is imperative that
the examiner review the evidence in his claims folder, including a
complete copy of this REMAND. All necessary tests and clinical
studies must be accomplished, and all clinical findings must be
reported in detail. Following the examination, the examiner must
offer an opinion as to whether it is at least as likely as not that
an diagnosed right and left knee disorder is related to the
appellant's active duty service. A complete written rationale for
any opinion offered must be provided. If any requested opinion
cannot be provided, that fact should be noted and a detailed
explanation provided explaining why securing the opinion is not
possible. The examination report should be typed.

2. The veteran is hereby notified that it is his responsibility to
report for all examinations, to cooperate in the development of the
claim, and that the consequences for failure to report for a VA
examination without good cause may include denial of the claim. 38
C.F.R. 3.158, 3.655 (2002). In the event that the veteran does not
report for any ordered examination, documentation should be
obtained which shows that notice scheduling the examination was
sent to the last known address. It should also be indicated whether
any notice that was sent was returned as undeliverable.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is

- 6 -

incomplete, including if the requested examination does not include
all opinions requested, appropriate corrective action is to be
taken.

4. Thereafter, the RO should readjudicate the veteran's claim of
entitlement to service connection for right and left knee
disorders, with consideration of the Veterans Claims Assistance Act
of 2000. If any benefit sought on appeal remains denied, the
veteran and his representative should be furnished a supplemental
statement of the case and then given the opportunity to respond
thereto.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

7 -



